Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935) on 07/29/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
This action is in response to the RCE filed 10/01/2021 requesting entry of the Amendment filed 09/01/2021. Wherein claims 1-40 are pending, of which claims 1, 11, 21, 31, are recited in independent form, wherein claims 1, 11, 21, 31 are amended. The Claims as presently presented are distinguished over the art made of record when considered with all the limitations of the claims and not in isolation. The claims are allowed based on incorporation of subject matter not taught by the art made of record when the subject matter is considered with all the limitations of each of said claims and incorporated in the independent claims in combination with ALL the limitations in the claims. 
Reasons for Allowance


As to claim 1, the limitation "wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node; monitoring for an uplink indication indicating a child access node controlled resource and indicating a resource release of the child access node controlled resource that is at least partially overlapping in time with the parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child 
As to claim 11, the limitation " wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node; monitor for an uplink indication indicating a child access node controlled resource and indicating a resource release of the child access node controlled resource at least partially overlapping in time with the parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child access node controlled resource for the link configured between the access node and the child access node; and schedule the parent node controlled resource for the link configured between the access node and the child access node based at least in part on reception of both the downlink indication and the uplink indication” which, in combination with ALL THE LIMITATIONS OF THE 
As to claim 21, the limitation " wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node; means for monitoring for an uplink indication indicating a child access node controlled resource and indicating a resource release of the child access node controlled resource that is at least partially overlapping in time with the parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child access node controlled resource for the link configured between the access node and the child access node; and means for scheduling the parent node controlled resource for the link configured between the access node and the child access node based at least in part on reception of both the downlink indication and the uplink indication” which, in combination with ALL THE LIMITATIONS OF THE CLAIM (and not the limitations in isolation) is not fairly taught by the art made of record nor is the limitation obvious modification thereof. Although some of the limitations may be known in the art, a combination of all the limitations as a whole are not obvious from the art of record, furthermore one of ordinary skill in the art would not be motivated to combine the teachings of the art made of record so as to arrive at the invention. 
As to claim 31, the limitation "wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node; monitor for an uplink indication indicating a child access node controlled resource and indicating a resource release of [[a]] the child access node controlled resource that is at least partially overlapping in time with the parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child access node controlled resource for the link configured between the access node and the child access node; and schedule the parent node controlled resource for the link configured between the access node and the child access node based at least in part on reception of both the downlink indication and the uplink indication” which, in combination with ALL THE LIMITATIONS OF THE CLAIM (and not the limitations in isolation) is not fairly taught by the art made of record nor is the limitation obvious modification thereof. Although some of the limitations may be known in the art, a combination of all the limitations as a whole are not obvious from the art of record, furthermore one of ordinary skill in the art would not be motivated to combine the teachings of the art made of record so as to arrive at the invention. Therefore claim 31 sets forth distinguishing elements over the art made of record when the limitations of claim 31 is considered together with all the limitations of the claims (and not in isolation).


"monitoring for an uplink indication indicating a resource release," as recited in independent claim 1 only when considered in the context of the limitation as a whole which requires wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node; monitor for an uplink indication indicating a child access node controlled resource and indicating a resource release of the child access node controlled resource that is at least partially overlapping in time with the parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child access node controlled resource for the link configured between the access node and the child access node; and schedule the parent node controlled resource for the link configured between the access node and the child access node based at least in part on reception of both the downlink indication and the uplink 
Furthermore D2 approach to release of SPS resources and UE acknowledgement of such release is related to, but different than "wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child 
Therefore D2 fails to cure the deficiencies of D1 as D1 in view of D2 fails to fairly disclose or make obvious the limitation “wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node; monitor for an uplink indication indicating a child access node controlled resource and indicating a resource release of the child access node controlled resource that is at least partially overlapping in time with the parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child access node controlled resource for the link configured between the access node and the child access node; and schedule the parent node controlled resource for the link configured between the access node and the child access node based at least in part on reception of both the downlink indication and the uplink indication”. Therefore, for at least these reasons, amended independent claim 1 is allowable over any combination of D1 and D2. Amended independent claims 11, 21, and 31 include features similar to those of amended independent claim 1 and are likewise allowable for at least similar reasons. Dependent claims 2-10, 12-20, 22-30, and 32-40 each depend from one of independent claims 1, 11, 21, and 31, and are therefore allowable for at least the same reasons that independent claims 1, 11, 21, and 31 are allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200145952 A1 to KESKITALO; Ilkka et al. discloses receiving an indication of a timing difference over a wireless backhaul link, the indication received at a first node in a wireless communication system and received from a second node in the wireless communication system, the timing difference between a first time at which the second node received uplink signal on the wireless backhaul link from the first node and a second time at which the second node transmitted downlink signal on the wireless backhaul link to the first node; determining by the first node a new timing advance based on a current timing advance and on the received timing difference; and using the determined new timing advance for one or more transmissions by the first node over one or more wireless links.







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643